UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7536


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ARTHUR LEE HAIRSTON, SR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:00-cr-00024-JPB-JES-1)


Submitted:   January 17, 2013             Decided:   January 22, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Hairston, Sr., Appellant Pro Se. Thomas Oliver
Mucklow, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Arthur Lee Hairston, Sr., appeals the district court’s

order denying his requests for correction of his presentence

report     and   for   identification        of   a    contact      pursuant      to   the

Second Chance Act.            We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the    district      court.     United           States      v.     Hairston,     No.

3:00-cr-00024-JPB-JES-1         (N.D.W.       Va.,      Aug.       30,    2012).       We

dispense     with      oral   argument    because           the    facts    and      legal

contentions      are   adequately   presented          in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2